 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT

 6                                    EASTERN DISTRICT OF CALIFORNIA

 7

 8   GARETH PERRY,                                    Case No. 1:20-cv-00356-EPG (PC)

 9                       Plaintiff,
                                                      ORDER FOR PLAINTIFF TO SUBMIT AN
10          v.                                        APPLICATION TO PROCEED IN FORMA
                                                      PAUPERIS OR PAY FILING FEE WITHIN 45
11   C. CERVANTES, et al.,                            DAYS

12                       Defendants.
13

14          Plaintiff is a federal prisoner proceeding pro se in this civil rights action. Plaintiff has not

15   paid the $400.00 filing fee or submitted an application to proceed in forma pauperis pursuant to

16   28 U.S.C. § 1915.

17          Accordingly, IT IS HEREBY ORDERED that:

18          1. The Clerk’s Office shall send Plaintiff a form application to proceed in forma pauperis.

19          2. Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

21   the $400.00 filing fee for this action. Failure to comply with this order will result in dismissal

22   of this action.

23
     IT IS SO ORDERED.
24

25      Dated:     March 11, 2020                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
